SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

416
CA 13-01153
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


PATRICIA KARAM, AS ADMINISTRATRIX OF THE
ESTATE OF TONY KARAM, DECEASED, AND PATRICIA
KARAM, INDIVIDUALLY,
PLAINTIFF-APPELLANT-RESPONDENT,

                     V                                            ORDER

ADIRONDACK NEUROSURGICAL SPECIALISTS, P.C.,
ET AL., DEFENDANTS,
ST. ELIZABETH MEDICAL CENTER, AND TIMOTHY
EDWARD PAGE, DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


JOEL M. KOTICK, NEW YORK CITY, POWERS & SANTOLA, LLP, ALBANY (MICHAEL
J. HUTTER OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (LAURENCE F. SOVIK OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Oneida County (Bernadette T. Clark, J.), entered November 19, 2012 in
a medical malpractice and wrongful death action. The order, among
other things, denied plaintiff’s motion to set aside the jury verdict.

     It is hereby ORDERED that said cross appeal is unanimously
dismissed (see Edgett v North Fork Bank, 72 AD3d 1635, 1635), and the
order is affirmed without costs.




Entered:   May 2, 2014                            Frances E. Cafarell
                                                  Clerk of the Court